           Case 1:18-cr-00390-RP Document 146 Filed 07/26/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION
UNITED STATES OF AMERICA                         §
            Plaintiff                            §
                                                 §
v.                                               §                   1:18-cr-00390(3)-RP
                                                 §
LAURENTINO REYES-GOMEZ                           §
            Defendant                            §


             Order On Petition for Action on Conditions of Pretrial Release

     Before the Court is the U.S. Pretrial Services Office’s Amended Petition for Action on

Conditions of Pretrial Release, dated August 29, 2019 (the “Petition”) (Dkt. 88).

     In the Petition, Pretrial Services alleges that Defendant Laurentino Reyes-Gomez violated the

following conditions of his release:

           (1) The defendant must not violate federal, state, or local law while on release.

        (7)(a) The defendant must submit to supervision by and report for supervision to
               the U.S. Pretrial Services Office.

        (7)(m) The defendant must not use or unlawfully possess a narcotic drug or other
              controlled substance defined in 21 U.S.C. § 802, unless prescribed by a
              licensed medical practitioner.

The Petition states that Defendant was involved in an illegal drug transaction with a cooperating

defendant and an undercover Drug Enforcement Administration (DEA) agent on or about May 8,

2019, and that he has failed to report to Pretrial Services since May 2019.

     Defendant was arrested and came before the Court for an initial appearance on the Petition on

July 2, 2021. On July 14, 2021, Defendant waived a bond revocation hearing. Dkt. 144.

     Accordingly, pursuant to 18 U.S.C. § 3148, it is ORDERED that Defendant’s release on

conditions is REVOKED and he is HEREBY DETAINED pending further proceedings.


                                                 1
          Case 1:18-cr-00390-RP Document 146 Filed 07/26/21 Page 2 of 2




                                Directions Regarding Detention

   Defendant is remanded to the custody of the Attorney General or his designated representative

and confinement in a corrections facility separate, to the extent practicable, from persons awaiting

or serving sentences or being held in custody pending appeal. The defendant must be afforded a

reasonable opportunity for private consultation with defense counsel. On order of a court of the

United States or on request of an attorney for the Government, the person in charge of the

corrections facility shall deliver Defendant to the United States Marshal for the purpose of an

appearance in connection with a court proceeding.

   SIGNED July 26, 2021.


                                                     SUSAN HIGHTOWER
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 2
